DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 8-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al., U.S. Patent Publication Number 2019/0199993 A1. 

However it is noted that Babu discloses a coordinate system, but fails to specifically disclose positioning, based on a coordinate system that is based on a detected marker in the camera video stream, a two dimensional (2D) virtual object on a surface of the object.
It would have been obvious to one of ordinary skill in the art at the effective time of filing that the coordinate system as disclosed by Babu would be based on a detected marker, or other object in the camera stream for placing the virtual object in that Badu discloses that placing a 3D virtual content directly into the final render world, the 3D virtual content would share a coordinate system with any other 3D virtual content in the final render world being displayed.

Regarding claim 4, Babu disclose wherein, the 2D virtual object comprises a 2D virtual plane that is coplanar with the surface of the object 

Regarding claim 8, Babu discloses wherein: the first portion comprises a non-occluded portion of the first AR object that is not occluded by the 2D virtual object (paragraph 0088, portions of the object may be visible to the user); and the second portion comprises an occluded portion of the first AR object that is occluded by the 2D virtual object (paragraph 0088, and other portions of the object may be blocked or not visible, depending on the side view angle and perspective and based on a position of the object being rendered and/or displayed relative to a frontal surface of the planar surface).

Regarding claim 9, Babu discloses further comprising: determining a camera pose associated with the image capture device (paragraph 0076, user orientation detection module, detects the instantaneous position of the head of the user); and positioning a second virtual object based on the camera pose, the second virtual object positioned adjacent to the 2D virtual object (paragraph 0077, the mixed reality media play may select and retrieve data and provide the final composition of the video based at least in part on the user’s head pose); wherein the first portion of the first AR object and the second portion of the first AR object are further determined based on the second virtual object (paragraph 0133, for example, during a debate 

Regarding claim 10, Babu disclose further comprising: based on the camera pose, determining first positional information associated with the 2D virtual object and second positional information associated with the second virtual object (paragraph 0118, first depth information may include a depth information of the original 3D video such as a determined distance of the cameras capturing the 3D videos to objects within the 3D videos; a second depth information may include a distance from the user watching the 3D video to the portal/location of the 3D video placed within the user's 3D environment); performing a comparison based on AR positional information of the first AR object, the first positional information, and the second positional information (paragraph 0118, depth information may be factored into the rendering of the 3D video and the one more 3D models; a distance from a user of a virtual reality device to the 3D video and respective 3D 

Regarding claim 11, Babu discloses further comprising: positioning, based on the coordinate system and based on the opening, a virtual axis that extends through the opening, based on the camera pose, positioning the second virtual object between the image capture device and the virtual axis (paragraph 0095, the portal may be a portion within the planar surface that allows a user to see through the planar surface, or into the planar surface); and rotating the second virtual object about the virtual axis based on movement of the image capture device (paragraph 0089, if the user were to walk around the wall, the user may enter the portal space so the 3D virtual content previously viewed through the portal is now in the user's immediate environment, which Examiner interprets as rotating about a virtual axis, i.e. the walk around the wall).



Regarding claim 13, Babu discloses further comprising: a display (1411) coupled to the processor (1407); and wherein the image capture device comprises a camera (paragraph 0043, one or more cameras for capturing scene information of the physical environment; paragraph 0020, 2D images captured from two final stage cameras corresponding to two eyes of the user).

Regarding claim 14, Babu discloses wherein the one or more instructions, when executed by the processor, further cause the processor to receive video content from a server (paragraph 0077, retrieved data having a mixed reality format from a 3D video database); display, in the camera video stream, the video content (paragraph 0077, provide the final composition of the video based at least in part on the user’s head pose to be displayed to the user); and initiate storage at the memory of the camera 

Regarding claim 15, Babu discloses wherein the first portion comprises a non-occluded portion of the first AR object (paragraph 0088, portion of the object may be visible to the user); and the second portion comprises an occluded portion of the first AR object (paragraph 0088, other portions of the object may be blocked or not visible).

Regarding claim 16, Babu discloses further comprising a network interface coupled to the processor, wherein the network interface comprises: a transmitter coupled to the processor, the transmitter configured to transmit one or more wireless signals (paragraph 0547, computing system 1400 may transmit and receive messages, data, and instructions, including program, e.g., application code, through the communications link 1415 via the communications interface 1414); and/or a receiver coupled to the processor, the receiver configured to receive one or more wireless signals 

Regarding claim 17, it is rejected based upon similar rational as above. Babu discloses a computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: displaying, at a display of a mobile device, a camera video stream generated by an image capture device of the mobile device, the camera video stream including an object (paragraph 0084, the 3D video may include 3D animation objects that may be rendered and displayed along with the 3D video to provide to the user; paragraph 0083, user’s physical environment/landscape may include a virtual television displayed on a vertical wall); (paragraph 0095, a portal may be identified in a 3D render world; paragraph 0089, coordinate system may correspond to the real-world coordinate system, so the 3D virtual content is fixed relative to the real world. In order to create a portal opening effect, a mask may be used, such as an occlusion mask. In some embodiments, the occlusion mask may be placed relative to the real-world mesh to give the appearance of a virtual opening in a real-world wall); determining, based at least on the first virtual object, a first portion of a first augmented reality (AR) object and a second portion of the first AR object 

Regarding claim 18, Babu discloses wherein the operations further comprise: determining a camera pose of the image capture device, wherein the first portion and the second portion are determined based on the camera pose, and wherein the second portion comprises an occluded portion of the first AR object (paragraph 0088, the user is to view the object from a second perspective having a side view position, portions of the object may be visible to the user and other portions of the object may be blocked or not visible, depending on the side view angle of the second perspective and based on a position of the object being rendered and/or displayed relative to a frontal surface of the planar surface).

Regarding claim 19, Babu discloses displaying the first portion of the first AR object in the camera video stream comprises: displaying, in a first frame of the camera video stream associated with a first camera pose, the first portion of the first AR object at a first time (paragraph 0098, when a user is looking at the icon situated inside the portal, the icon may activate and start animating); and displaying, in a second frame of the camera video 

Regarding claim 20, Babu discloses further comprise: determining an opening in the first virtual object, the first virtual object comprising a first two dimensional (2D) virtual plane that is coplanar with a surface of the object (figure 1, virtual television); and positioning, based on the coordinate system, a second virtual object extending from the opening, the second virtual object comprising a second 2D virtual plane that includes a first edge that is coplanar with the first 2D virtual plane, wherein based on a change in the camera pose, the second 2D virtual plane is rotated about a virtual axis that extends through the opening (paragraph 0089, the 3D virtual content would share a coordinate system with any other 3D virtual content in the final render world being displayed to the user. The coordinate system may correspond to the real-world coordinate system, so the 3D virtual content is 

Regarding claim 21, Babu discloses further comprising: determining a first portion of a second AR object and a second portion of the second AR object based at least on the 2D virtual object, the opening, or both; and wherein: the first portion of the second AR object comprises a non-occluded portion of the second AR object (paragraph 0088, portions of the object may be visible to the user and other portions of the object may be blocked or not visible); the second portion of the second AR object comprises an occluded portion of the second AR object (paragraph 0128, wherein the user may view portions of the 3D video at a first location in the user's environment (e.g., a portal location) and the user may view portions of the 3D video at a second location in the user's environment); and the first portion of the first AR object and the second portion of the first AR object are further determined based on the second AR object (paragraph 0133, for example, 

Regarding claim 22, Babu discloses wherein: the first portion of the first AR object comprises a non-occluded portion of the first AR object that is not occluded by the virtual object and the second AR object, and the second portion of the first AR object comprises an occluded portion of the first AR object that is occluded by the virtual object or the second AR object (figure 1).

Regarding claim 23, Babu discloses wherein: the first AR object comprises a three-dimensional (3D) AR character, and the second AR object comprises a 3D AR object extending from the opening (paragraph 0128, for example, reporters sitting on chairs at a news room within traditional videos, may be displayed to be sitting on chairs within the user's living room, the reporters providing, for example, the evening news to the user within the .

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babu as applied to claim 1 above, and further in view of in view of Li, U.S. Patent Number 9,396,588 B1.

Regarding claim 2, Babu discloses wherein further comprising: displaying a first virtual object in the camera video stream, the first virtual object associated with presentation of a version of the video content in the camera video stream (paragraph 0085, 3D video may be aware of the user’s physical environment, the 3D video may take advantage of the environment awareness while presenting its 3D video, may detect two chairs and 3D video about a news broadcast may place broadcast reporters sitting on the chairs); presenting a presentation of the version of the video content (paragraph 0124, the object may be a rendered version of a physical object within the user's physical environment; the object may be a rendered version of an object within a virtual world); and presenting the version of the video content based on the first virtual object; wherein: the object comprises a real world object (paragraph 0085, detect two chairs that are situated within the user’s physical environment/landscape); the first virtual object comprises a film projector or a monitor (paragraph 0084, virtual 
However it is noted that Babu discloses paragraph 0150, Feature richness of the mixed reality video format may be processed by a number of different control commands supported by a Mixed Reality Video Player. In some embodiments, the control data may include a set of control commands to allow a user to control objects and functions within the video and external to the video; providing a user prompt or automatically dimming the lights at the beginning of a movie and returning to original lighting at the end of a movie.  Babu fails to specifically disclose presenting a virtual light source associated with the first virtual object, the virtual light source positioned to correspond with presentation of the version of the video content; and presenting the version of the video content based on the first virtual object and concurrently with the virtual light source.
Li discloses displaying a first virtual object in the camera video stream (figure 1); presenting a virtual light source associated with the first virtual object, the virtual light source positioned to correspond with presentation of 
 It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the 3D virtual content with animated video as disclosed by Li, including a virtual light to associated with the presentation of the video as disclosed by, to provide feature richness of the mixed reality video by allowing virtual light control such as in a movie atmosphere as disclosed by Babu, in that Li discloses light as an element of a theater environment.

Regarding claim 3, Badu discloses second virtual object in the camera video stream (paragraph 0085, may place reporters sitting on chairs in the user’s physical environment); and version of the video content is projected from the film projector toward the second virtual object (paragraph 0124, The object may be a rendered version of a physical object within the user's physical environment. The object may be a rendered version of an object within a virtual world).
.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 11/02/2021, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Babu and Babu in view of Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616